         Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 1 of 10 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     JOHN D. ELLIS (Cal. Bar No. 322922)
 4   Assistant United States Attorney
           Federal Building, Suite 7211
 5         300 North Los Angeles Street
           Los Angeles, California 90012
 6         Telephone: (213) 894-2740
           Facsimile: (213) 894-0115
 7         E-mail:      john.ellis3@usdoj.gov
 8   Attorneys for the United States of America
 9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      SOUTHERN DIVISION
12
     UNITED STATES OF AMERICA,                         Civil No. 8:20-cv-02100
13
                 Plaintiff,                            Complaint to Reduce Federal Income Tax
14                                                     Assessments to Judgment
                        v.
15
     GORDON J. PHILLIPS, JR., and
16   STACIA A. PHILLIPS.
17               Defendants.
18                                         COMPLAINT
19         The United States of America, on behalf of its agency the Internal Revenue
20   Service (IRS), brings this action to reduce unpaid federal income tax assessments owed
21   by Gordon J. Phillips, Jr., and Stacia A. Phillips (collectively, defendants) to judgment.
22   The United States complains and alleges on information and belief as follows:
23                                 A. GENERAL ALLEGATIONS
24                                     Authorization for Suit
25         1.     This action for the collection of federal taxes, penalties, and interest is
26   brought at the direction of the Attorney General of the United States and at the request
27   of, and with the authorization of, the Chief Counsel of the IRS, a delegate of the
28   Secretary of the Treasury of the United States, pursuant to 26 U.S.C. §§ 7401 and 7403.
                                                   1
          Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 2 of 10 Page ID #:2




 1                                     Jurisdiction and Venue
 2         2.     The district court has jurisdiction over this action under 28 U.S.C. §§ 1340
 3   and 1345, as well as 26 U.S.C. § 7402.
 4         3.     Venue properly lies in the Central District of California under 28 U.S.C. §
 5   1391(b)(1) because both defendants reside in this district, 28 U.S.C. § 1391(b)(2)
 6   because a substantial part of the events giving rise to the United States’ claims in this
 7   action occurred within the judicial district, and 28 U.S.C. § 1396 because this is a civil
 8   action for the collection of federal income taxes owed by defendants, who reside in and
 9   filed joint federal income tax returns in the district.
10                                            The Parties
11         4.     The United States is the plaintiff to this action and seeks to reduce to
12   judgment defendants’ unpaid federal income tax assessments for the 2009, 2010, 2011,
13   2013, 2014, 2015, and 2016 tax years.
14         5.     Defendant Gordon J. Phillips, Jr., is made a party to this action because the
15   United States is seeking to reduce his joint federal income tax assessments for the 2009,
16   2010, 2011, 2013, 2014, 2015, and 2016 tax years to judgment.
17         6.     Defendant Stacia A. Phillips is made a party to this action because the
18   United States is seeking to reduce her joint federal income tax assessments for the 2009,
19   2010, 2011, 2013, 2014, 2015, and 2016 tax years to judgment.
20         7.     At all times relevant to this complaint, defendant Gordon J. Phillips, Jr., was
21   married to defendant Stacia A. Phillips.
22                                  B. FIRST CAUSE OF ACTION
23                     To Reduce Federal Income Tax Assessments to Judgment
24         8.     The United States incorporates by reference the allegations set forth in
25   paragraphs 1 through 7 above.
26         9.     Defendants filed a Form 1040, U.S. Individual Income Tax Return, for each
27   of the 2009, 2010, 2011, 2013, 2014, 2015, and 2016 tax years.
28   //
                                                    2
          Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 3 of 10 Page ID #:3




 1         10.    Defendants selected the “married filing jointly” filing status on each of their
 2   2009, 2010, 2011, 2013, 2014, 2015, and 2016 federal income tax returns.
 3                                              2009
 4         11.    Defendants’ federal income tax return for the 2009 tax year was filed on
 5   October 15, 2010. It reported a tax liability of $303,706. The IRS assessed the tax
 6   reported on the return, as well as an estimated tax penalty, 26 U.S.C. § 6654, a late-
 7   payment penalty, 26 U.S.C. § 6651(a)(2), and statutory interest, 26 U.S.C. § 6601, on
 8   November 22, 2010.
 9         12.    The IRS assessed on September 3, 2012, $4,580 of additional tax relating to
10   defendants’ 2009 tax return. The additional tax was based on the IRS’s determination
11   that defendants had received, but failed to report, $478 of interest income and $12,480 of
12   wage income during the 2009 tax year.
13         13.    The IRS made additional assessments relating to the 2009 tax year in 2012,
14   2013, 2014, 2015, 2016, 2017, 2018, and 2019 for additional late-payment penalties
15   and/or interest.
16         14.    As of September 4, 2020, the IRS had made the following assessments
17   relating to defendants’ 2009 tax year:
18   //
19   //
20   //
21   //
22
23
24
25
26
27
28
                                                  3
          Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 4 of 10 Page ID #:4




 1            Date of             Tax        Late-         Estimated   Interest
              Assessment                     payment       Tax Penalty
 2                                           Penalty
              11/22/2010          $303,706   $12,148       $6,231         $7,445
 3
              08/13/2012          ----       $54,436       ---            ---
 4
              09/03/2012          $4,580     ---           ---            ---
 5
              08/12/2013          ---        $7,846        ---            $31,561
 6
              08/11/2014          ---        $550          ---            $12,693
 7
              08/17/2015          ---        $92           ---            $13,350
 8
              08/15/2016          ---        ---           ---            $15,197
 9
              08/14/2017          ---        ---           ---            $18,693
10
11            11/12/2018          ---        ---           ---            $27,588

12            11/11/2019          ---        ---           ---            $28,519

13          15.    The IRS issued defendants statutory notices of balance due relating to the

14   2009 tax year on November 22, 2010, August 13, 2012, September 3, 2012, August 12,

15   2013, August 11, 2014, August 17, 2015, August 15, 2016, August 14, 2017, November

16   12, 2018, and November 11, 2019. Defendants, however, have not fully paid their tax

17   liabilities for that year.

18          16.    As of September 4, 2020, the balance due for defendants’ 2009 tax year is

19   $523,533. Additional amounts continue to accrue as provided by law.

20                                                 2010

21          17.    Defendants’ 2010 tax return was timely filed on October 15, 2011. It

22   reported a tax liability of $125,438 and no payments. The IRS assessed the tax reported

23   on the return, as well as an estimated tax penalty, a late-payment penalty, and statutory

24   interest, on November 21, 2011.

25          18.    The IRS made additional assessments relating to defendants’ 2010 tax year

26   in 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019 for additional late-payment

27   penalties and/or interest.

28   //

                                                    4
         Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 5 of 10 Page ID #:5




 1         19.    As of September 4, 2020, the IRS had made the following assessments
 2   relating to defendants’ 2010 tax year:
 3                Date of    Tax              Late-        Estimated     Interest
                  Assessment                  payment      Tax
 4                                            Penalty      Penalty
                  11/21/2011    $125,438      $5,018       $2,690        $2,878
 5
                  08/13/2012    ---           $9,408       ---           ---
 6
                  08/12/2013    ---           $15,053      ---           $7,502
 7
                  08/11/2014    ---           $1,882       ---           $5,102
 8
                  08/17/2015    ---           ---          ---           $5,417
 9
                  08/15/2016    ---           ---          ---           $6,165
10
                  08/14/2017    ---           ---          ---           $7,584
11
                  11/12/2018    ---           ---          ---           $11,192
12
13                11/11/2019    ---           ---          ---           $11,570

14         20.    The IRS issued defendants statutory notices of balance due relating to the

15   2010 tax year on November 21, 2011, August 13, 2012, August 12, 2013, August 11,

16   2014, August 17, 2015, August 15, 2016, August 14, 2017, November 12, 2018, and

17   November 11, 2019. Defendants, however, have not fully paid their tax liabilities for

18   that year.

19         21.    The total balance due computed to September 4, 2020, for defendants’ 2010

20   tax year is $216,898. Additional amounts continue to accrue as provided by law.

21                                                  2011

22         22.    Defendants’ 2011 tax return was timely filed on October 15, 2012. It

23   reported a tax liability of $54,009. The IRS assessed the tax reported on the return, as

24   well as an estimated tax penalty, a late-payment penalty, and statutory interest, on

25   November 19, 2012.

26         23.    On April 28, 2014, the IRS assessed $32,762 of additional tax relating to

27   defendants’ 2011 tax year and a $6,219 accuracy-related penalty pursuant to 26 U.S.C. §

28   6662. The additional tax and penalty was based on the IRS’s determination that

                                                     5
         Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 6 of 10 Page ID #:6




 1   defendants had received, but failed to report, $72,667 of taxable retirement income, $3 of
 2   taxable dividends, and $172 of interest income. The IRS also determined that defendants
 3   were entitled to $1,666 of additional withholding credits.
 4         24.    The IRS made assessments relating to defendants’ 2011 tax year in 2013,
 5   2014, 2015, 2016, 2017, 2018, and 2019 for additional accrued late-payment penalties
 6   and/or interest owed by defendants.
 7         25.    As of September 4, 2020, the IRS had made the following assessments
 8   relating to defendants’ 2011 tax year:
 9         Date of    Tax             Accuracy-       Late-       Estimated   Interest
           Assessment                 Related         payment     Tax
10                                    Penalty         Penalty     Penalty
           11/19/2012    $54,009      ---             $2,120      $1,069      $956
11
           08/12/2013    ---          ---             $3,976      ---         $1,263
12
           04/28/2014    $32,762      $6,219          ---         ---         ---
13
           08/11/2014    ---          ---             $6,952      ---         $4,487
14
           08/17/2015    ---          ---             $4,702      ---         $3,441
15
           08/15/2016    ---          ---             $3,276      ---         $4,077
16
           08/14/2017    ---          ---             ---         ---         $5,148
17
           11/12/2018    ---          ---             ---         ---         $7,598
18
19         11/11/2019    ---          ---             ---         ---         $7,854

20         26.    The IRS issued defendants statutory notices of balance due relating to the

21   2011 tax year on November 19, 2012, August 12, 2013, April 28, 2014, August 11,

22   2014, August 17, 2015, August 15, 2016, August 14, 2017, November 12, 2018, and

23   November 11, 2019. Defendants, however, have not fully paid their tax liabilities for

24   that year.

25         27.    The total balance due computed to September 4, 2020, for defendants’ 2011

26   tax year is $147,243. Additional amounts continue to accrue as provided by law.

27                                             2013

28         28.    Defendants’ 2013 tax return was timely filed on October 15, 2014. It

                                                  6
         Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 7 of 10 Page ID #:7




 1   reported a tax liability of $83,782 and no payments. The IRS assessed the tax reported
 2   on the return, as well as a late-payment penalty and statutory interest, on November 24,
 3   2014.
 4           29.    The IRS made additional assessments relating to defendants’ 2013 tax year
 5   in 2015, 2016, 2017, 2018, and 2019 for additional accrued late-payment penalties
 6   and/or interest.
 7           30.    As of September 4, 2020, the IRS had made the following assessments
 8   relating to defendants’ 2013 tax year:
 9                 Date of        Tax            Late-payment Penalty     Interest
                   Assessment
10                 11/24/2014     $83,782        $3,351                   $1,550
11                 08/17/2015     ---            $7,121                   $1,960
12                 08/15/2016     ---            $9,216                   $3,342
13                 08/14/2017     ---            $1,257                   $4,485
14                 11/12/2018     ---            ---                      $6,691
15                 11/11/2019     ---            ---                      $6,917
16           31.    The IRS issued defendants statutory notices of balance due relating to the
17   2013 tax year on November 24, 2014, August 17, 2015, August 15, 2016, August 14,
18   2017, November 12, 2018, and November 11, 2019. Defendants, however, have not
19   fully paid their tax liabilities for that year.
20           32.    As of September 4, 2020, the balance due for defendants’ 2013 tax year is
21   $129,672. Additional amounts continue to accrue as provided by law.
22                                                     2014
23           33.    Defendants’ 2014 tax return was timely filed on October 15, 2015. It
24   reported a tax liability of $155,075. The IRS assessed the tax reported on the return, as
25   well as an estimated tax penalty, a late-payment penalty, and statutory interest, on
26   November 23, 2015.
27           34.    The IRS made additional assessments relating to defendants’ 2014 tax year
28   in 2016, 2017, 2018, and 2019 for additional accrued additions to tax and/or interest.
                                                7
          Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 8 of 10 Page ID #:8




 1          35.    As of September 4, 2020, the IRS had made the following assessments
 2   relating to defendants’ 2014 tax year:
 3                 Date of    Tax             Late-        Estimated     Interest
                   Assessment                 payment      Tax
 4                                            Penalty      Penalty
                   11/23/2015     $155,075    $5,803       $1,839        $2,671
 5
                   08/15/2016     ---         $10,881      ---           $4,022
 6
                   08/14/2017     ---         $17,409      ---           $6,923
 7
                   11/12/2018     ---         $2,176       ---           $11,220
 8
                   11/11/2019     ---         ---          ---           $11,721
 9
            36.    The IRS issued defendants statutory notices of balance due relating to the
10
     2014 tax year on November 23, 2015, August 15, 2016, August 14, 2017, November 12,
11
     2018, and November 11, 2019. Defendants, however, have not fully paid their tax
12
     liabilities for that year.
13
            37.    As of September 4, 2020, the balance due for defendants’ 2014 tax year is
14
     $219,740. Additional amounts continue to accrue as provided by law.
15
                                                    2015
16
            38.    Defendants’ 2015 tax return was timely filed on October 17, 2016. It
17
     reported a tax liability of $143,099 and no payments. The IRS assessed the tax reported
18
     on the return, as well as an estimated tax penalty, a late-payment penalty, and statutory
19
     interest, on November 21, 2016.
20
            39.    The IRS made additional assessments relating to defendants’ 2015 tax year
21
     in 2017, 2018, and 2019 for additional accrued additions to tax and/or interest.
22
            40.    As of September 4, 2020, the IRS had made the following assessments
23
     relating to defendants’ 2015 tax year:
24
     //
25
     //
26
     //
27
28
                                                     8
         Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 9 of 10 Page ID #:9




 1                Date of    Tax                Late-           Estimated   Interest
                  Assessment                    payment         Tax
 2                                              Penalty         Penalty
                  11/21/2016      $143,099      $5,724          $1,169      $3,482
 3
                  08/14/2017      ---           $10,732         ---         $4,538
 4
                  11/12/2018      ---           $19,318         ---         $9,728
 5
                  11/11/2019      ---           ---             ---         $11,145
 6
 7
            41.    The IRS issued defendants statutory notices of balance due relating to the
 8
     2015 tax year on November 21, 2016, August 14, 2017, November 12, 2018, and
 9
     November 11, 2019. Defendants, however, have not fully paid their tax liabilities for
10
     that year.
11
            42.    As of September 4, 2020, the balance due for defendants’ 2015 tax year is
12
     $208,936. Additional amounts continue to accrue as provided by law.
13
                                                      2016
14
            43.    Defendants’ 2016 tax return was timely filed on October 16, 2017. It
15
     reported a tax liability of $94,478. The IRS assessed the tax reported on the return, as
16
     well as an estimated tax penalty, a late-payment penalty, and statutory interest, on
17
     November 20, 2017.
18
            44.    The IRS made additional assessments relating to defendants’ 2016 tax year
19
     in 2019 for accrued penalties and interest.
20
            45.    As of September 4, 2020, the IRS had made the following assessments
21
     relating to defendants’ 2016 tax year:
22
                  Date of    Tax                Late-           Estimated   Interest
23                Assessment                    payment         Tax
                                                Penalty         Penalty
24                11/20/2017      $94,478       $3,379          $2,258      $2,052
25                11/11/2019      ---           $17,740         ---         $9,707
26          46.    The IRS issued defendants statutory notices of balance due relating to the
27   2016 tax year on November 20, 2017, and November 11, 2019. Defendants, however,
28   have not fully paid their tax liabilities for that year.
                                                     9
        Case 8:20-cv-02100 Document 1 Filed 10/30/20 Page 10 of 10 Page ID #:10




 1         47.    As of September 4, 2020, the balance due for defendants’ 2016 tax year is
 2   $119,614. Additional amounts continue to accrue as provided by law.
 3         48.    The total balance due calculated to September 4, 2020, for defendants’
 4   2009, 2010, 2011, 2013, 2014, 2015, 2016 federal income tax liabilities is $1,565,636.
 5   Additional amounts continue to accrue as provided by law.
 6         WHEREFORE, the United States requests that the Court:
 7         A.     Enter a judgment in favor of the United States and against defendants for
 8   their 2009, 2010, 2011, 2013, 2014, 2015, and 2016 federal income tax liabilities in the
 9   amount of $1,565,636, as of September 4, 2020, plus any interest and penalties that will
10   accrue thereafter;
11         B.     Grant the United States its costs incurred in bringing this action, including
12   all fees and collection costs incurred before or after the filing of this complaint; and
13         C.     Order any further relief it deems just and appropriate.
14
15    Dated: October 30, 2020                    Respectfully submitted,
16                                               NICOLA T. HANNA
                                                 United States Attorney
17                                               THOMAS D. COKER
                                                 Assistant United States Attorney
18                                               Chief, Tax Division
19                                                  /s/ John D. Ellis
                                                 JOHN D. ELLIS
20                                               Assistant United States Attorney
21                                               Attorneys for the United States of America
22
23
24
25
26
27
28
                                                  10
